                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       UNITED STATES OF AMERICA,                         Case No. 12-cr-00410-BLF-1
                                                                                             Case No. 17-cv-03978-BLF
                                   9                    Plaintiff,

                                  10              v.                                         ORDER DENYING DEFENDANT
                                                                                             SHIELDS’ RULE 59(e) MOTION AS
                                  11       MELVIN RUSSELL “RUSTY” SHIELDS,                   UNTIMELY
                                  12                    Defendant.                           [Re: ECF 551]
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Melvin Russell “Rusty” Shields (“Shields”) has filed a “Rule 59e Motion for
                                  15   Reconsideration of ECF-545 Order Denying 2255 and Evidentiary Hearing” (“Rule 59(e)
                                  16   Motion”). See Rule 59(e) Motion, ECF 551.1 The motion is DENIED as untimely.
                                  17          Shields is serving a prison sentence following his conviction of conspiracy, wire fraud,
                                  18   bank fraud, securities fraud, and making false statements to a bank. On January 21, 2020, this
                                  19   Court issued (1) an Order Denying Defendant’s Motion under 28 U.S.C. § 2255 to Vacate, Set
                                  20   Aside, or Correct Sentence and (2) a Judgment for 28 U.S.C. § 2255 Proceedings. See Order
                                  21   Denying § 2255 Motion, ECF 545; Judgment, ECF 546. Shields filed a Notice of Appeal on
                                  22   February 10, 2020. See Notice of Appeal, ECF 549. That appeal is pending.
                                  23          Shields subsequently filed the present Rule 59(e) motion. In general, “[o]nce a notice of
                                  24   appeal is filed, the district court is divested of jurisdiction over the matters being appealed.” Nat.
                                  25   Res. Def. Council, Inc. v. Sw. Marine Inc., 242 F.3d 1163, 1166 (9th Cir. 2001) (citing Griggs v.
                                  26
                                  27   1
                                        Shields’ Rule 59(e) motion bears both the criminal case number and the parallel civil case
                                  28   number. For the same of simplicity, this order refers only to the docket of the criminal case, 12-
                                       cr-00410-BLF-1.
                                   1   Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)). However, a timely Rule 59(e)

                                   2   motion “effectively nullifie[s]” a notice of appeal and “effectively revives the district court’s

                                   3   jurisdiction.” Tinsley v. Borg, 895 F.2d 520, 523 (9th Cir. 1990); accord Wright & Miller, 11 Fed.

                                   4   Prac. & Proc. Civ. § 2821 (3d ed., 2019 update).

                                   5           Shields’ Rule 59(e) motion is not timely, however. “A motion to alter or amend a

                                   6   judgment must be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P.

                                   7   59(e). The Judgment for 28 U.S.C. § 2255 Proceedings was entered on January 21, 2020. In

                                   8   order to be timely, then, Shields’ Rule 59(e) motion had to be filed no more than 28 days after

                                   9   January 21, 2020, meaning no later than February 18, 2020. Shields signed the Rule 59(e) motion

                                  10   on February 20, 2020, and he indicated on the mailing envelope that it was “placed in institution

                                  11   mailbox on 2/20/20.” Rule 59(e) Motion, ECF 551. Under the mailbox rule, Shields’ Rule 59(e)

                                  12   motion is deemed filed on February 20, 2020. See Houston v. Lack, 487 U.S. 266, 276 (1988)
Northern District of California
 United States District Court




                                  13   (“[A] pro se prisoner’s “notice of appeal was filed at the time petitioner delivered it to the prison

                                  14   authorities for forwarding to the court clerk.”). The motion thus was filed two days after the

                                  15   February 18, 2020 deadline.

                                  16           Shields included with his Rule 59(e) motion a note to the Clerk of Court, stating that he did

                                  17   not receive the Court’s denial of his § 2255 Motion until January 28, 2020, and asking that the

                                  18   motion be considered timely. See Letter to Clerk, ECF 551 (page 20 of 21). The 28-day time

                                  19   period for filing a Rule 59(e) motion “is jurisdictional and cannot be extended by the court.” Scott

                                  20   v. Younger, 739 F.2d 1464, 1467 (9th Cir. 1984) (addressing then-applicable 10-day period under

                                  21   Rule 59(e) before statutory amendment expanded the period to 28 days); see also Fed. R. Civ. P.

                                  22   6(b)(2) (“A court must not extend the time to act under Rules 50(b) and (d), 52(b), 59(b), (d), and

                                  23   (e), and 60(b).”).

                                  24           Moreover, Rule 59(e)’s 28-day period is not extended by Federal Rule of Civil Procedure

                                  25   6(d), which provides in relevant part that when “a party may or must act within a specified time

                                  26   after being served” by mail, “3 days are added after the period otherwise would expire.” Fed. R.

                                  27   Civ. P. 6(d). While it has not specifically addressed the applicability of Rule 6(d) to Rule 59(e)

                                  28   motions, the Ninth Circuit has held in other contexts that the 3 additional days are not added when
                                                                                          2
                                   1   the period in question runs from “entry of final judgment” rather than “service.” See Kyle v.

                                   2   Campbell Soup Co., 28 F.3d 928, 930 (9th Cir. 1994), as amended on denial of reh’g (Apr. 8,

                                   3   1994). In Kyle, the issue was whether the district court’s civil local rule providing that motions for

                                   4   attorney’s fees had to be filed “not later than thirty (30) days after entry of final judgment” was

                                   5   subject to Rule 6(d)’s predecessor, Rule 6(e). See id. at 930. The Ninth Circuit found that it was

                                   6   not, reasoning that the 3-day extension “only enlarge[s] the filing time when the period for acting

                                   7   runs from the service of a notice by mail.” Id. Because the 30-day period at issue in Kyle ran

                                   8   from entry of final judgment, the Ninth Circuit concluded that the 3-day extension did not apply.

                                   9   See id. District courts within the Ninth Circuit have applied the reasoning of Kyle to conclude that

                                  10   the 28-day time period set forth in Rule 59(e) is not extended by the additional 3 days referenced

                                  11   in Rule 6(d). See Kapesi v. Berryhill, No. EDCV 16-00064 AJW, 2017 WL 8222636, at *1 (C.D.

                                  12   Cal. Aug. 22, 2017) (finding that Rule 59(e)’s 28-day time period was not extended by Rule 6(d)’s
Northern District of California
 United States District Court




                                  13   predecessor, Rule 6(e)).

                                  14          In light of the foregoing, the Court concludes that Shields’ Rule 59(e) motion is untimely,

                                  15   and that this Court lacks authority to grant Shields’ request to deem the motion timely. Shields’

                                  16   Rule 59(e) motion therefore is DENIED AS UNTIMELY.

                                  17

                                  18   Dated: March 12, 2020

                                  19                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
